DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein et al. (US 4620824, hereinafter ‘Eckstein’) in view of Nino (USPG 20210172499).
Regarding claims 1, 2 and 12, Eckstein discloses a speeder device capable of use on a lathe, wherein the speeder device comprises a torque rod 46. Means for stopping rotation of the torque rod (i.e. the projection/arm [claim 2] which fits into the corresponding hole in spindle housing 2) are secured to a first end of the torque rod. A planetary gearset is operatively connected to a second end of the torque rod. The planetary gearset includes a plurality of planet gears 32, wherein each planet gear of the planetary gears has a plurality of teeth, a sun gear 24 having N number of teeth, and a ring gear 31 having a plurality of teeth. The plurality of teeth of each planet gear are in contact with the teeth of the sun gear and the teeth of the ring gear. An output spindle assembly 17 is operatively connected to the planetary gearset. A collet assembly 19 is operatively connected to the spindle assembly, said collet assembly being capable of holding the workpiece within the speeder device, if said speeder device is used in a lathe environment. While Eckstein discloses the speeder device being used for boring, milling and similar machine tools, Eckstein does not explicitly disclose the speeder device being installed on a lathe.
However, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the speeder device of Eckstein in the lathe chuck of a lathe through the use of chuck jaws [claim 12], to speed up the rotation of a workpiece during machining, in a similar function to increasing the speed of a tool during machining. Eckstein does not disclose the number N of gear teeth in the sun gear, or the ring gear having at least twice this number.
Nino discloses a similar device, wherein the result-effective variability of gear ratios is discussed (Paragraph [0047]). In this discussion, a ratio of gear ring teeth 104 to sun gear teeth 510 is disclosed, and is shown to decrease speed of the output spindle when the ratio of gear ring teeth to sun gear teeth is high. Conversely, when the ratio of ring gear teeth to sun gear teeth is high, it follows that speed of an output spindle will be increased.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the sun gear of the device of Eckstein with a number of teeth N between 8 and 50, depending on the size of the gear, and to provide a number of teeth of the ring gear of at least twice the sun gear, in order to provide the speeder device with the optimum desired output speed.
Regarding claim 3, Eckstein discloses the planetary gearset being contained within a gearbox housing 6.
Regarding claim 4, Eckstein discloses the planetary gearset including a planet gear carrier 7, wherein the planet gear carrier carries the plurality of planetary gears and is operatively connected to the torque rod.
Regarding claim 5, Eckstein discloses the planetary gearset further including an input spider (flange 9) in operative connection with the planet gear carrier and to a rod bearing (not labeled, but the bearing(s) visible between parts 9 and 46, generally where leader 7 points) secured to the second end of the torque rod, such that the planet gear carrier is operatively connected to the torque rod.
Regarding claim 6, Eckstein discloses a ring gear carrier carrying the ring gear (Col. 4, Lines 28-31), and is secured to the gearbox housing such that one rotation of the gearbox housing causes one rotation of the ring gear carried by the ring gear carrier.
Regarding claim 7, Eckstein discloses the planetary gearset further including a sun gear bearing 11c, wherein the sun gear bearing separates the sun gear 24 from the ring gear carrier.
Regarding claim 8, Eckstein discloses the output spindle assembly including the spindle assembly, a pair of spindle bearings 11a, a spindle bearing cap 5 and an output spindle 14.
Regarding claims 13 and 14, Eckstein discloses a method of increasing the speed in revolutions per minute of a speeder device capable of use on a lathe. A planetary gearset assembly includes a plurality of planet gears 32, wherein each planet gear of the planetary gears has a plurality of teeth, a sun gear 24 having N number of teeth, and a ring gear 31 having a plurality of teeth. The plurality of teeth of each planet gear are in contact with the teeth of the sun gear and the teeth of the ring gear. An output spindle assembly 17 is operatively connected to the planetary gearset. A collet assembly 19 is operatively connected to the spindle assembly, said collet assembly being capable of holding the workpiece within the speeder device, if said speeder device is used in a lathe environment. While Eckstein discloses the speeder device being used for boring, milling and similar machine tools, Eckstein does not explicitly disclose the speeder device being installed on a lathe.
However, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the speeder device of Eckstein in the lathe chuck of a lathe through the use of chuck jaws to speed up the rotation of a workpiece during machining, in a similar function to increasing the speed of a tool during machining. Eckstein does not disclose the number N of gear teeth in the sun gear, or the ring gear having at least twice this number.
Nino discloses a similar device, wherein the result-effective variability of gear ratios is discussed (Paragraph [0047]). In this discussion, a ratio of gear ring teeth 104 to sun gear teeth 510 is disclosed, and is shown to decrease speed of the output spindle when the ratio of gear ring teeth to sun gear teeth is high. Conversely, when the ratio of ring gear teeth to sun gear teeth is high, it follows that speed of an output spindle will be increased.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to provide the sun gear of the device of Eckstein with a number of teeth N between 8 and 50, depending on the size of the gear, and to provide a number of teeth of the ring gear of at least twice the sun gear, in order to provide the speeder device with the optimum desired output speed.
The modified assembly of Eckstein in view of Nino would be attached to a lathe having a lathe chuck operatively secured thereto, and then operatively secured to the lathe chuck. In operation, the lathe would define a lathe RPM, wherein the ring gear rotates at the lathe RPM, wherein the sun gear rotates at an RPM to define a sun gear RPM, wherein the sun gear RPM is faster than the lathe RPM by a gear rate. The sun gear would be operatively connected to the workpiece such that the speed of the workpiece will be increased to the sun gear RPM.
Allowable Subject Matter
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tesar (USPG 20190301571), Hshimoto et al. (US 5711739), Chikamori et al. (US 5700115), Kubo et al. (US 5092190) and Katayama et al. (US 4960405) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722